Citation Nr: 0022796	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-09 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
November 1945, from November 1945 to October 1948, and from 
November 1948 to September 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veteran Affairs (VA) Phoenix, Arizona, Regional Office (RO), 
in which the RO, inter alia, denied entitlement to service 
connection for bilateral hearing loss.  The veteran perfected 
an appeal of the March 1999 decision.  


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for bilateral hearing loss is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

Review of the service medical records show that in September 
1942, November 1945, October 1948, November 1948, and 
September 1949 the veteran's hearing was 15/15 for whispered 
voice in both ears.  The veteran's DD Form 214 for each of 
his periods of active service indicates that his occupational 
specialties were truck driver and light tank crewman.  

Postservice medical evidence includes a January 1955 VA 
clinical record which shows that the veteran's hearing was 
good in both ears.  

Private medical records from November 1997 indicate that the 
veteran had complaints of a recent left ear infection.  The 
veteran denied having problems with fullness, ear pain, 
tinnitus, or dizziness.  Impression was mild to moderately 
severe sensorineural hearing loss, left greater than right.  
It was noted that the veteran's speech understanding was fair 
to poor.  

The veteran initially claimed entitlement to VA disability 
compensation in May 1998, at which time he indicated that he 
had hearing loss as a result of service.  

During an October 1999 personal hearing, the veteran reported 
that he suffered hearing loss while serving as a tank 
commander during service.  According to him, he was close to 
actual firing and he did not wear hearing protection.  The 
veteran further stated that he first obtained hearing aids 
during the 1950s.  The veteran's wife reported that the 
veteran has been having problems with his hearing ever since 
she met him in 1958.  



II. Laws and Regulations 

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

Service connection can be granted for organic diseases of the 
nervous system, including sensorineural hearing loss, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1110, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309(a) (1999).

The United States Court of Appeals for Veteran Claims (Court) 
has held that a claimant may establish direct service 
connection for hearing loss if evidence shows that a hearing 
loss is causally related to an injury or disease incurred 
during active service.  Hensley v. Brown, 5 Vet. App. 155, 
164 (1993).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. 
§ 3.385 operates to establish when a measured hearing loss 
is, or is not, a "disability" for which compensation may be 
paid, provided that the requirements for service connection 
are otherwise met.  See Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993).  Even if a veteran does not have hearing loss 
for service connection purposes by the standards of 38 C.F.R. 
§ 3.385 during the time of active duty, such does not 
prohibit service connection.  Service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service.  Id. at 158.  The threshold for normal 
hearing is 0 to 20 decibels.  Id. at 157.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304 (1999).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation that a 
disorder is service connected is not sufficient; the veteran 
must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or the applicable presumptive 
period, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996)(table).  Alternatively, the second 
and third elements can be satisfied by evidence showing that 
a disorder was noted during service or any applicable 
presumptive period, evidence of post-service continuity of 
symptomatology, and medical or, in some circumstances, lay 
evidence of a nexus between the present disability and post-
service symptomatology.  In addition, if the claim for 
service connection pertains to a disease rather than the 
residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

III. Analysis 

The veteran contends that he has bilateral hearing loss as 
the result of noise exposure in service.  

Private medical records from November 1997 reflects a 
diagnosis of mild to moderately severe sensorineural hearing 
loss, left greater than right.  The first Caluza element has 
been satisfied because there is a current medical diagnosis 
of a disability.  Caluza, 7 Vet. App. at 506.  

The veteran has provided lay evidence indicating that his 
bilateral hearing loss is related to noise exposure while in 
service.  In addition, the veteran's wife stated that she 
observed the veteran's problems with diminished hearing since 
his discharge from the service.  Lay persons are competent to 
provide evidence of an observable disorder, but they are not 
competent to provide evidence that requires medical 
expertise.  Grottveit, 5 Vet. App. at 93; Savage, 10 Vet. 
App. at 497.  Because the veteran has not submitted evidence 
of an etiological relationship between his hearing loss and 
service, the Board finds that he has not met his initial 
burden of presenting evidence of a well-grounded claim.  

The official service records indicate that the veteran served 
as a tank commander while in service.  This indicates that 
the veteran was involved in combat and it may be conceded 
that he experienced acoustic trauma while in service.  
However, the veteran has not provided any competent medical 
evidence showing that his current hearing loss is related to 
an in-service disease or injury.  See Wade v. West, 11 Vet. 
App. 302 (1998).  Therefore, the claim must be denied.  
38 U.S.C.A. § 5107 (a).  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1966).  The facts and 
circumstances of this case are such that no further action is 
warranted.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied as not well grounded.  





		
	A. BRYANT
	Member, Board of Veterans' Appeals


 


